CORRECTED EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this corrected examiner's amendment was given in a telephone interview with Bradley Fach on 3/15/21.
The Claims presented in the original NOA are allowable with the following changes: 
Claim 2:
Line 4, following “are removably received in,” insert –the–. 
Line 4, following “second” delete [[first]].

Claims 1-4 and 6-8 were determined to be allowable based on the claim amendments agreed to by the Examiner and Applicant's Representative.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Primary Examiner, Art Unit 3732